Title: To Thomas Jefferson from Albert Gallatin, 21 March 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir 
                     
            Washington 21 March 1803
          
          I enclose the only letters of any importance which I have received since you left the city. The answer to that from Mr Thornton is also enclosed. To Mr Muhlenberg I answered generally that I would approve what he might think best to be done respecting the inspectors. I foresee a schism in Pennsylvania; the most thinking part of the community will not submit to the decree of partial ward or township meetings; and yet the violent party will have a strong hold on public opinion in representing that those who resist them must be considered as the friends of Jackson & Mcpherson. I have not heard whether they mean to address you, but hope they may not; and this incident will, at all events, render the question of removals still more delicate & difficult.
          I had a long conversation with Capn. Murray of the Constellation; he says that at any time from March to the latter end of September whilst he was on the Tripoli station, peace might have been obtained for five thousand dollars, and that the opportunity has been lost by the delays of Morris in the vicinity of Gibraltar and in going up the Mediterranean, but that he is much afraid that now, that they are no longer at war with Sweden, matters accommodated with France, & no further danger apprehended by the Bashaw from his brother, a peace cannot be obtained but upon very extravagant terms. The refusal of a passport to the Morocco provision ship he considers as ridiculous; as it could not affect the state of affairs in relation to Tripoli, and those uncivilized States cannot understand the refined theory of the law of nations & of the duties of neutrals: he adds that there was not, when he left Europe any danger to be apprehended from Morocco; the only source of uneasiness being the non-arrival of the gun-carriages.
          The late accounts from Algiers & Tunis appear unpleasant. No time, it Seems, should be lost in sending the stores to Algiers; and the appointment of a proper character in the Mediterranean to have the superintendence of the Barbary affairs appears indispensible. Will you be able to find such one? I feel more uneasy about the state of affairs in that quarter than in relation to the Louisiana business. You did not mention whether Mr Briggs would accept the appointment of surveyor at Natchez.
          With sincere respect & attachment Your obedt. Servt.
          
            Albert Gallatin
          
        